Exhibit 10.4




CONSULTING AGREEMENT




This consulting agreement (the “Agreement”) is made and entered into by Tactical
Air Defense Services, Inc., a Nevada corporation (hereinafter, the "Company"),
and Jamie Scott Goldstein, a Florida resident (hereinafter referred to as
“Consultant”.)




In consideration of the mutual covenants set forth below, the Company agrees to
retain Consultant, and Consultant agrees to be retained by the Company
commencing December 1, 2011 (hereinafter, the “Effective Date”), and as set
forth in this Agreement.




1.

Consulting Services

In its capacity as consultant to the Company, Consultant will perform the
following services:




a.

Review and advise upon the business and operations of the Company; and




b.

Introduce the Company to potential investors; and




c.

Provide such other advice, assistance, or services as may be reasonably
requested by the Company as mutually agreed upon by Consultant and the Company.




2.

Fees

Consultant’s compensation for acting as consultant to the Company during the
term of this Agreement and pursuant to this Agreement will be the following
fees:




a.

The Company will pay Consultant an annual fee, as of the Effective Date of this
Agreement, of 100,000,000 restricted shares of the Company’s common stock.




b.

Consultant shall be entitled to reimbursement of any or all reasonably incurred
out-of-pocket expenses incurred in the performance of the functions and duties
under this Agreement.  In order to receive reimbursement, Consultant must timely
provide the Company with an itemized account of all expenditures, along with
suitable receipts therefore.




3.

Term

It is understood that the Company hereby engages Consultant to act as its
consultant for a twelve-month period (the “Term”) commencing on the Effective
Date of this Agreement, which Term shall automatically renew for a subsequent
twelve-month period.  




4.

Information

In connection with Consultant's activities on the Company's behalf, the Company
will cooperate with Consultant and will furnish Consultant with all information
and data concerning the Company which Consultant reasonably believes appropriate
to the performance of services contemplated by this Agreement (all such
information so furnished being the "Information") and will provide Consultant
with reasonable access to the Company's officers, directors, employees,
independent accountants, and legal counsel.  The Company recognizes and confirms
that Consultant (i) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by the Agreement, without having independently verified
same, and (ii) does not assume responsibility for the accuracy of completeness
of the Information and such other information.  The Information to be furnished
by the Company, when delivered, will be, to the best of the Company's knowledge,
true and correct in all material respects and will not contain any material
misstatements of fact or omit to state any material fact necessary to make the
statements contained therein not misleading. The Company will promptly notify
Consultant if it learns of any material inaccuracy or misstatement in, or
material omission from any information thereto delivered to Consultant..




5.

Indemnification

If, in connection with the services or matters that are the subject of this
Agreement, Consultant becomes involved in any capacity in any action or legal
proceeding, due to the actions, information, position, assertions, and/or
affirmations put forth by Consultant at the direction of, or in reliance upon
material or Information furnished by the Company, the Company agrees to
reimburse Consultant, as the case may be, for the reasonable legal fees,
disbursements of counsel, and other expenses (including the costs of
investigation and preparation) incurred.  The Company also agrees to hold
harmless Consultant against any losses, claims, damages, or liabilities, joint
services, or matters which are the subject of this Agreement.  The provisions of
this paragraph shall survive the expiration of the period of this Agreement,
including any extensions thereof set forth herein.




6.

Governing Law and Jurisdiction

The validity and interpretation of this Agreement, and any claim or dispute of
any kind or nature whatsoever arising from out of or in any way relating to the
Agreement, directly or indirectly, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida applicable to
agreements made and to be fully performed therein (excluding the conflicts of
laws rules),  and any claims be brought against the Company related to the terms
or conditions of this Agreement shall be brought within a court of competent
jurisdiction within the county of Miami-Dade, Florida.





--------------------------------------------------------------------------------










7.

Waiver of Right to Trail by Jury

Each of the Company and Consultant (and, to the extent permitted by law, on
behalf of their respective equity holders and creditors) hereby knowingly,
voluntarily, and irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon, arising out of, or in connection with this
Agreement .  Each of the Company and Consultant hereby certify that no
representative or agent of the other party has represented expressly or
otherwise that such party would not seek to enforce the provisions of this
waiver.  Further, each of the Company and Consultant acknowledges that each
party has been induced to enter this Consulting Agreement by, inter alia, the
provisions of this Section.




8.

Enforceability

If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a provision or term that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.




9.

Entire Agreement

This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.  No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth-in writing signed by a duly authorized
representative of each party.




10.

Company Authority

The Company has all requisite corporate power and authority to enter into this
Agreement, and the services contemplated hereby.  This Agreement has been duly
and validly authorized by all necessary corporate action on the part of the
Company and has been duly executed and delivered by the Company and constitutes
a legal, valid, and binding agreement of the Company, enforceable in accordance
with its terms.




11.

Consultant Authority

Consultant has all requisite corporate power and authority to enter into this
Agreement.  This Agreement has been duly and validly authorized by all necessary
corporate action on the part of Consultant and has been duly executed and
delivered by Consultant and constitutes a legal, valid and binding agreement of
Consultant, enforceable in accordance with its terms.




12.

Counterparts

For the convenience of the parties, any number of counterparts of this
Consulting Agreement may be executed by the parties hereto.  Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Consulting
Agreement.




Agreed to on this 1st day of December, 2011 by and between:













/s/ Jamie S. Goldstein                  

Jamie S. Goldstein (Consultant”)




/s/ Alexis Korybut                                    

Tactical Air Defense Services, Inc. (“Company”)

Alexis C. Korybut, President & CEO





2





